DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an imaging unit (corresponding to 31 in the instant application) in claims 1-11, an imaging range changer (corresponding to 302, 303 or 310 in the instant application) in claims 3-6, a blower device (corresponding to 12 in the instant application) and a feeding unit (corresponding to 20 in the instant application) in claims 6 and 7, an illumination unit (corresponding to 32 in the instant application) in claim 10, and an image forming device (corresponding to 100 in the instant application) in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei et al. (JP 2005041678 A).
As to claim 1, Kamei et al. teaches a sheet feeding device (figure 2) comprising: 
a sheet loading table (11) on which a bundle of sheets (P) is stacked (figures 2-3); 
an identification mark (M) on an end face of the sheet loading table (figure 6, where it is on the top end face of the sheet loading table); and 
an imaging unit (40) configured to identify the identification mark (page 3, last paragraph). 
As to claim 2, Kamei et al. teaches further comprising a table moving device configured to move the sheet loading table (indicated by the arrow in figure 2; page 5, paragraph 3).
As to claim 8, Kamei et al. teaches further comprising circuitry configured to detect abnormality of the table moving device based on an image captured by the imaging unit (page 9, paragraphs 2-5, detecting and correcting the height when the table moving device is at the wrong location). 
As to claim 9, Kamei et al. teaches further comprising another identification mark on a sheet loading surface of the sheet loading table (figure 21b-c, where the sheet on the table has markings), wherein the imaging unit is configured to identify said another identification mark (page 11, paragraph 10-12, paragraph 3). 
As to claim 10, Kamei et al. teaches further comprising an illumination unit (illumination unit, page 5, paragraph 3) configured to illuminate an imaging range of the imaging unit (page 5, paragraph 3). 
As to claim 11, Kamei et al. teaches an image forming apparatus (figure 1) comprising: 
an image forming device (3 comprising 30-36) configured to form an image on a sheet (page 5, paragraph 6); and 
the sheet feeding device according to claim 1 (as noted above in detail for claim 1), configured to feed the sheet to the image forming device (figure 1 and page 5, paragraph 7). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (JP 2005041678 A) in view of Shimoyama et al. (US PGPub 2014/0265105 A1).
As to claim 7, Kamei et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, further comprising: 
a table moving device configured to move the sheet loading table so that a top sheet of the bundle of sheets is located at a predetermined height (page 9, paragraphs 2-5, detecting and correcting the height when the table moving device is at the wrong location); and
circuitry configured to control an amount of movement of the sheet loading table by the table moving device based on an image captured by the imaging unit (page 9, paragraphs 2-5, detecting and correcting the height when the table moving device is at the wrong location).
Kamei et al. does not teach a blower device configured to blow air onto the bundle of sheets to levitate upper sheets of the bundle of sheets; 
a feeding unit configured to feed the top sheet in the upper sheets levitated by the blower device.
Shimoyama et al. teaches a blower device (67, 69) configured to blow air onto the bundle of sheets to levitate upper sheets of the bundle of sheets (paragraphs [0059]-[0060]); 
a feeding unit (61) configured to feed the top sheet in the upper sheets levitated by the blower device (paragraph [0061]).
It would have been obvious to one skilled in the art before the effective filing date to modify Kamei et al. to have a blower device configured to blow air onto the bundle of sheets to levitate upper sheets of the bundle of sheets; a feeding unit configured to feed the top sheet in the upper sheets levitated by the blower device as taught by Shimoyama et al. because it is another well known arrangement for separating sheets in a sheet feed with the result of accurately separating sheets and feeding them to the image formation device (paragraphs [0059]-[0061]) with predictable results.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koizumi et al. (US PGPub 2009/0256304 A1) and Sugawara et al. (US PGPub 20190202647 A1) teach systems similar to the one disclosed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853